People ex rel. Castano v Fludd (2020 NY Slip Op 00604)





People ex rel. Castano v Fludd


2020 NY Slip Op 00604


Decided on January 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2020-00478

[*1]The People of the State of New York, ex rel. Brayan Castano, petitioner,
vVera Fludd, etc., respondent. Devane & Groder, Mineola, NY (Jeffrey Groder of counsel), for petitioner. Madeline Singas, District Attorney, Mineola, NY (Andrea M. DiGregorio and Tammy


J. Smiley of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Brayan Castano on his own recognizance or for bail reduction upon Nassau County Indictment No. 1784N/18.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, J.P., DILLON, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court